 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARLAND A. JONES,                                 Case No. 1:15-cv-01037-JDP
12                       Plaintiff,                     ORDER DENYING MOTION FOR
                                                        TRANSCRIPTS AND MOTION FOR
13           v.                                         RELEASE
14    TOLSON, et al.,                                   ECF Nos. 37, 39
15                       Defendants.
16

17

18          Plaintiff’s case was dismissed for failure to state a claim on September 14, 2015. Plaintiff

19   appealed, and that appeal was dismissed on June 13, 2016. Plaintiff now seeks transcripts and the

20   release of all judgments. See ECF Nos. 37, 39. There were no hearings in plaintiff’s case, and

21   thus no testimony was transcribed. As no transcripts exist, plaintiff’s motion for transcripts is

22   denied. ECF No. 37.

23          Plaintiff’s second motion, seeking release of all judgments, appears to stem from

24   confusion over the outcome of his case. See ECF No. 39 at 2 (seeking the “outcome of my case’s

25   decision—whatever it may be”). The judgments in plaintiff’s case were released years ago, and

26   his case is now closed. Therefore, plaintiff’s motion for the release of judgments is denied as

27   moot. ECF No. 39.

28
                                                        1
 1            No further filings will be entertained in this closed case.

 2
     IT IS SO ORDERED.
 3

 4
     Dated:      September 23, 2019
 5                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8            No. 204
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
